NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



STUD STEPHENS,                         )
                                       )
             Appellant,                )
                                       )
v.                                     )             Case No. 2D14-4884
                                       )
DAVID EARL STEPHENS as Personal        )
Representative of the Estate of Sallie )
B. Stephens, FREDERICK H.              )
STEPHENS, and JABESSA MAJOR,           )
                                       )
             Appellees.                )
___________________________________ )

Opinion filed December 2, 2015.

Appeal from the Circuit Court for
Hillsborough County; Bernard C. Silver,
Judge.

Stud Stephens, pro se.

Andrew Bennett Spark of Spark Law
Chartered, Tampa, for Appellee David Earl
Stephens as Personal Representative of
the Estate of Sallie B. Stephens.

No appearance for remaining Appellees.



PER CURIAM.

             After a conscientious review of the record, we are unable to discern any

reversible error. Accordingly, we affirm.
           Affirmed.

NORTHCUTT, KHOUZAM, and SALARIO, JJ., Concur.




                                  -2-